DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group I in the reply filed on 09 May 2022 is acknowledged.
Claim Status
3. 	Claims 1, 2, 6-8, 10-13, 17 and 18 are pending.
	Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 2, 6-8, 10, 17 and 18 read on the elected invention and have been examined herein. 
Claim Objections
4. Claims 7, 8 and 10 are objected to because of the following informalities:  
Claim 7, and thereby dependent claims 8 and 10, recite at step (a) “renal allograft recipient candidate” whereas the claims should recite “renal allograft candidate” as is consistent with the remainder of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6-8, 10, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of gene expression of the genes in the recited gene signature set and risk of allograft rejection in a renal allograft candidate. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Claims 1, 2, 6-8, and 10 recite performing the step of “identifying” a renal allograft candidate as being at risk for allograft rejection the level of expression of one or more genes in the gene signature; and claims 17 and 18 recite “selecting” a renal allograft candidate for treatment. Neither the specification nor the claims set forth a limiting definition for ”identifying” or “selecting" and the claims do not set forth how “identifying” or “selecting” are accomplished. The broadest reasonable interpretation of the “identifying” and “selecting” steps is that these steps may be accomplished mentally by critical thinking processes. Thus, the “identifying” and “selecting” are an abstract idea / process. “Identifying” and “selecting” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
The claims also require performing a step of "comparing" gene expression levels. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, claims 1, 2, 6-8, and 10 recite a step of treating a renal allograft candidate identified as being at risk for acute rejection or allograft loss with induction therapy. However, the treating step is conditional. The claims recite that the candidate is identified as being at risk for allograft rejection only “if” the expression level of one or more of the genes in the gene signature differs from the expression level of that in a control. The claims include methods in which the expression level of one or more of the genes does not have an expression level that is different from that in a control sample and the renal allograft candidate is not identified as being at risk for rejection or allograft loss. In such instances, the candidate is not treated with the induction therapy. In these embodiments encompassed by the claims, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). Note that the claims are not drawn to methods for treating a renal allograft transplant recipient. Further, the additionally recited steps of determining and comparing expression levels are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
With respect to claims 1, 2, 6-8, and 10, this rejection may be obviated by amendment of the claims to recite, e.g., “A method of identifying and treating a renal allograft candidate at risk of developing acute rejection comprising... (c) identifying the renal allograft candidate as being at risk for acute allograft rejection based on determining that the expression level of one or more of the genes in the gene signature set differs from the expression level of the same one or more genes in the gene signature set in the control, and (d) treating the renal allograft candidate identified in (c) as being at risk of acute allograft rejection by administering an induction therapy to the allograft candidate.
 Similarly, with respect to claims 17 and 18, the selecting step is conditional and only occurs only if one of the genes in the gene signature set has a different expression level as compared to that in the control. These claims go on to recite administering the induction therapy to the renal allograft candidate. If the claims intend to recite that the induction therapy is administered to the selected allograft candidate, then the administering step is also conditional and need not occur if the renal allograft candidate is not selected for the therapy. This interpretation is consistent with the fact that the claims are not directed to methods of treatment. Alternatively,  the claims also encompass the embodiment wherein that the induction therapy is administered irregardless of the results of the gene expression analysis since the therapy is administered to the renal allograft candidate per se and is not administered to only the renal allograft candidate selected for treatment based on their gene expression profile. In this instance, the administering step is merely an ‘apply it’ limitation – i.e., instructions to the practioner to administer a conventional treatment of induction therapy to a renal allograft candidate. 
With respect to claims 17 and 18, this rejection may be obviated by amendment of claim 17 to recite, e.g., “A method of selecting a renal allograft candidate for induction therapy and administering the induction therapy to the selected renal allograft candidate before transplantation to reduce the risk of renal acute rejection or allograft loss, comprising: (a) comparing... (b) selecting the renal allograft candidate for treatment with induction therapy based on determining that the expression level of one or more of the genes in the gene signature set differs from the expression level of the same one or more genes in the gene signature set in the control, and…(c) administering an induction therapy to the allograft candidate selected in (b).
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited non-patent-ineligible step of determining gene expression levels in claims 1, 2, 6-8 and 10 is recited at a high degree of generality covering all assays for measuring gene expression. Methods for determining gene expression levels, including methods that utilize Nanostring, TREx and qPCR, were well-known, routine and conventional in the prior art.  This finding is evidenced by the teachings in the specification (see, e.g., para [0016]; note that paragraph numbering herein is with respect to the published application).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) -Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-8, 10 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 and 6 are indefinite over the recitation at step (d) of claim 1 of a renal allograft candidate identified as being at risk for acute rejection or allograft loss. However, step (c) is limited to identifying a renal allograft recipient as being at risk for allograft rejection. The claims do not recite a step of identifying a renal allograft candidate at risk of allograft loss. Accordingly, it is unclear as to what the claims are referring to at step (d) with respect to the renal allograft candidate identified as being at risk for allograft loss.
Claim 2 is indefinite over the recitation of “the alteration” because this phrase lacks proper antecedent basis. Note that claim 1, from which claim 2 depends, was amended to delete the recitation that the expression level is altered.
Claims 7, 8 and 10 are indefinite and unclear. At step (e) of claim 7, the claim recites identifying the candidate as being at risk for acute rejection and allograft loss. However, step (f) recites treating the candidate identified as being at risk for acute rejection or allograft loss with induction therapy.  Thereby, it is not clear as to whether the identifying step is intended to identify candidates at risk for both acute rejection and allograft loss or for either acute rejection or allograft loss.
Claims 17 and 18 are indefinite and vague over the recitation of “the control” because it is not clear as to whether “the control” is intended to refer to the control sample obtained from a renal allograft recipient that did not suffer acute renal rejection or to any control. The claims are further unclear as to whether the induction therapy is administered to the renal allograft candidate per se or only to those renal allograft candidates selected for treatment with induction therapy.
Claim Rejections - 35 USC § 112(a) - Enablement
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-8, 10, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the recited methods wherein a weighted cumulative risk score obtained by detecting an increase in the level of F12 and SLC25A34 RNA and a decrease in the level of GZMH, ADGRG1, S1PR5, FGFBP2, NKG7, PRF1, KIAA1671, LAG3, TARP, FCRL6,FASLG, TBX21, TOX, ZNF831, CD8A, C1orf21, CCR5, LDOC1L, CCDC102A, HOPX, and PRKCH RNA in the pre-transplant blood sample, as compared to that in a control blood sample, is used to identify the renal allograft candidate as at increased risk of acute allograft rejection,
does not reasonably provide enablement for methods that detect any difference (i.e., either an increase or decrease) in the level of expression of only one of the genes in the gene signature set as indicative of risk of acute allograft rejection, or methods that determine protein levels as indicative of the risk of allograft rejection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
 A. The claims are drawn to methods that require identifying a renal allograft candidate as being at risk for allograft rejection if the expression level of one or more genes in the gene signature set differs from the expression level of the same one or more genes in the gene signature set in the control.
However, the specification does not teach that any difference (increase or decrease) in the level of RNA encoded by the genes in the 23 gene signature set is indicative of allograft rejection. Rather, the specification (p. 21-22) teaches that there was an increase in the level of F12 and SLC25A34 RNA and a decrease in the level of GZMH, ADGRG1, S1PR5, FGFBP2, NKG7, PRF1, KIAA1671, LAG3, TARP, FCRL6,FASLG, TBX21, TOX, ZNF831, CD8A, C1orf21, CCR5, LDOC1L, CCDC102A, HOPX, and PRKCH RNA, as compared to that in control blood samples, in blood samples of renal allograft candidates who subsequently developed allograft rejection. The specification does not teach that the level of expression of F12 or SLC25A34 are decreased in pre-transplant blood samples of patients who develop renal allograft rejection or that the level of expression of the other 21 genes in the 23 gene signature are increased in pre-transplant blood samples of patients who develop renal allograft rejection.
Additionally, the specification teaches that the level of RNA encoded by each of the 23 genes in the gene signature set is used to identify renal allograft candidates at risk of acute allograft rejection. 
In particular, the specification teaches using a cumulative risk score formula to calculate the risk of renal allograft rejection. Regarding the cumulative risk score, the specification teaches:
[0009] In another aspect, the gene expression level results of the assay are applied to summarize as a weighted cumulative score (r) the risk of EAR. The formula employed for the risk assessment is r=-(log 10(p1)*g1+log 10(p2)*g2+ . . . +log 10(pi)*gi+ . . . +log 10(p23)*g23), where pi is the significance p value of t-test on expression values for gene i (i=1 . . . 23) between the EAR vs the non-EAR groups in the training set, gi is a logic number for gene i (i=1 . . . 23), 1 (if the expression value of gene i is greater than the median expression value of the EAR group of the training set for an upregulated gene or if the expression value of gene i is less than the median expression value of the non-EAR group of the training set for a downregulated gene), or -1 (if the expression value of gene i is less than the median value of the non-EAR group of the training set for an upregulated gene or if the expression value of gene i is greater than the median value of the non-EAR group of the training set for a downregulated gene), or 0 (if the expression value of gene i is between the median values of the EAR and the non-EAR groups of the training set). The weighted cumulative score (r) can be used as a risk score for acute rejection for each patient. If the risk score of the patient is higher than the tertile expression value cutoffs defined from the training dataset, then the patient is at risk for acute rejection.

In Example 2, “Use of the Cumulative Risk Score Formula to Calculate the Risk Score for a Given Patient,” the specification teaches:
[0079] 1) Calculate the p value and the median value of the EAR and the non-EAR group for each gene from the discovery set or the training set (see Column "EAR_Med", "non-EAR_Med" and "P Value" in the attached table): [0080] 2) For a patient with expression data for the 23 gene (Column "Patient"), calculate the logic number g (column "g") [0081] 3) Calculate log 10(p)*g for each gene (Column "-log 10(p)*g) [0082] 4) Add up log 10 (p)*g for the 23 genes to get a risk score of 65.94 which is higher than the 32 cutoff
The specification does not teach that the expression level of only one of the 23 genes can be used alone to identify those renal allograft candidates who will have an acute allograft rejection. There is no evidence of record to establish that the individual genes are differentially expressed to the extent that any one of the genes can be used to identify a patient, prior to a renal allograft transplant, who will be at increased risk of allograft rejection.
   	There is a high level of unpredictability in the art of determining an association between gene expression levels and the occurrence of a phenotype, such as renal allograft rejection.  Gene expression may be influenced by a number of factors, in addition to condition itself, and these factors must be considered prior to drawing any conclusions regarding an association between gene expression patterns and prognostic factors. Herein, one cannot reasonably predict if the expression level of a single gene can be used to identify patients at risk of renal allograft rejection since all data in the specification is limited to the RNA levels of each of the 23 genes in blood samples obtained prior to transplantation. The unpredictability in the art is supported by the teachings in the specification (para [0074]) wherein it is disclosed that while 688 genes were found to be differentially upregulated and 653 differentially downregulated in blood samples from subjects who developed renal allograft rejection, as compared to control blood samples, only the RNA levels of combination of the present 23 gene signature set was predictive of allograft rejection. 
	B. Claims 1, 2, 6, 17 and 18 recite detecting gene expression per se and thereby include methods that measure an increase or decrease in protein levels.
However, all information provided in the specification (is limited to a change in the level of RNAs.
The unpredictability in the art of extrapolating the findings obtained with mRNA to protein is supported by the teachings of Haynes et al (Electrophoresis. 1998. 19: 1862-1871). Haynes studied more than 80 proteins relatively homogeneous in half-life and expression level, and found no strong correlation between protein and mRNA transcript levels. For some genes, equivalent mRNA levels translated into protein abundances that varied more than 50 fold. Haynes concluded that the protein levels cannot be accurately predicted from the level of the mRNA transcript (page 1863, col. 1 and Figure 1). Similarly, the teachings of Gokmen-Polar (Cancer Research. 2001. 61: 1375-1381) are illustrative of the fact that mRNA and protein levels are not necessarily correlative. Gokmen-Polar states that “Quantitative reverse transcription-PCR analysis revealed that PKC mRNA levels do not directly correlate with PKC protein levels, indicating that PKC isoenzyme expression is likely regulated at the post-transcriptional/translation level” (see abstract). Gokmen-Polar demonstrates in Figures 6 and 7 that there is not an increase in mRNA levels for any of the isoenzymes, while the protein levels for each isoenzyme are significantly increased (see Figures 4 and 5).  
The unpredictability in the art is also supported by the teachings of Tuttle et al (PLoS ONE. Jan 2014. 9: e87325). Tuttle detected hPL / CSH mRNA overexpression in breast cancer, but the mRNA was not translated into protein and no hPL / CSH protein was detectable in primary breast cancer or breast cancer cell lines  (p. 2, col. 1). It is stated that “This raises a cautionary note for previous studies that rely exclusively on gene expression without confirmation at protein levels” (p. 2, col. 1).  It is further stated that “Previous investigators may have been misled, as we were, by the presence of CSH mRNA in their samples, as well as the use of non-validated antibodies” (p. 6, col. 2). 
	Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement."
Further, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis." 

Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
	
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of Salomon et al (U.S. 20150167085; cited in the IDS of 10/4/21) 
discloses a method of identifying renal allograft recipients who are at risk of developing acute rejection comprising measuring mRNA levels of target genes present in a blood sample obtained from the subject using the Affymetrix U133 Plus 2.0 GeneChip or the HT HG-U133+PM Array Plate, and comparing the expression levels to that of in a control sample (see, e.g., para [0005], [0007], [0009], [0017]-[0018], [0062],[0064]and Example 1 beginning at para [0237]).  Salomon teaches treating patients identified as at risk of allograft rejection with an immunosuppressive drug (i.e., induction therapy), such as anti-thymocyte globulin therapy (e.g., para [0160-0161]). Salomon detected differential expression of the HOPX and PRKCH genes (see Table 1b) and the FASLG, TOX, C1orf10 and LDOC1L genes in blood samples from renal allograft recipients that developed allograft rejection (see Table 1d). Each of the HOPX, PRKCH, FASLG, TOX, C1orf10 and LDOC1L genes is part of the present 23 gene signature set.  Thus, Salomon teaches methods for identifying renal allograft recipients who are at an increased risk of developing acute allograft rejection comprising detecting a difference in the expression level of the HOPX, PRKCH, FASLG, TOX, C1orf10 and LDOC1L genes, as compared to control levels, and treating those renal allograft recipients with an immunosuppressive agent (induction therapy). Salomon also teaches that the U133 Plus 2.0 array detected differential expression of the GZMH, S1PR5, FGFBP2, NKG7, PRF1, TBX21 and CCR5 genes in blood samples from patients having acute rejection after receiving liver transplants, as compared to control samples (Table 16b); differential expression of the PRF1 gene in kidney biopsy samples of kidney transplant patients with acute rejection versus control samples (Table 14b); and differential expression of CD8A in kidney biopsy samples of kidney transplant patients having acute rejection, as compared to control samples (Tables 10b and 12b). Further, as evidenced by NCBI GEO Platform GPL570 (available via URL: < ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL570>, available online 07 November 2003), the Affymetrix Human Genome U133 Plus 2.0 Array includes probes for detecting expression of the ADGRG1/GPR56, KIAA1671, LAG3, TARP, ZNF831, CCDC102A, SLC25A34 and F12 genes (see Data table). Accordingly, the method of Salomon is one that measures the expression of the GZMH, ADGRG1, S1PR5, FGFBP2, NKG7, PRF1, KIAA1671, LAG3, TARP, FASLG, TBX21, TOX, ZNF831, CD8A, C1orf21, CCR5, LDOC1L, CCDC102A, HOPX, PRKCH, SLC25A34 and F12 genes. However, the Affymetrix arrays used by Salomon do not include probes to the  FCRL6 gene and thereby the method of Salomon does not measure the level of expression of the FCRL6 gene.  Further, Salomon does not teach measuring gene expression levels in blood samples obtained from patients prior to a renal allograft transplant. Note that the present claims recite identifying a renal allograft candidate at risk of developing acute rejection. Claims 1, 2, and 6-7 also specify that the sample is a “pre-transplant blood specimen” and claims 17 and 18 recite selecting a renal allograft candidate for induction therapy “before transplantation.” 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634